Citation Nr: 0805126	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
left knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1999 to June 
1999 and from March 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned an initial evaluation of 10 
percent for residuals of left knee injury, effective February 
18, 2004.  


FINDING OF FACT

The service-connected left knee injury is manifested, 
functionally, by a noncompensable degree of limited motion, 
and complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a left knee injury are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 10 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

While on active duty in January 2004, the veteran complained 
of left knee pain and swelling.  He had been running the day 
before, but there was no evidence of direct trauma.  The 
veteran underwent VA examinations in December 2004 and 
October 2005.  The record also contains VA treatment records 
through November 2005. 

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The veteran is 
not entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5257 or 5258.  Under DC 5257, a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  DC 5258 warrants 
a 20 percent evaluation for cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  The record contains no evidence of any of these 
symptoms.

The veteran is currently rated under DC 5260.  Under DC 5260, 
a 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
appropriate where flexion is limited to 15 degrees.  Under DC 
5261, a separate 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 15 
degrees.  The RO assigned a 10 percent rating to the veteran 
by means of the DeLuca criteria, not because of any limited 
range of motion corresponding with the schedule.  His range 
of motion was 0 degrees extension to 120 degrees flexion in 
December 2004 and 5 degrees extension to 135 degrees flexion 
in October 2005.  This is very close to the normal range of 
motion, which is 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  

Both the December 2004 and October 2005 show symptoms 
warranting no greater than 10 percent under the DeLuca 
criteria.  The veteran experienced pain when standing or 
sitting too long.  He is able to climb stairs, squat, and 
kneel.  He reported in October 2005 that he experiences 
flare-ups if he turns his left ankle the wrong way when he is 
standing with his leg locked.  The increased pain typically 
lasts 20 minutes.  Testing for pain, weakness, and 
fatigability showed no change in range of motion or pain 
pattern.

Finally, in the absence of evidence of service connected 
ankylosis (DC 5256), symptomatic removal of semilunar 
cartilage (DC 5259), impairment of the tibia and fibula (DC 
5262), or genu recurvatum (DC 5263), there is no basis for 
evaluating the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the current 10 percent rating contemplates the 
veteran's excess fatigability and lack of endurance.  There 
is no evidence of weakened movement, atrophy, or 
incoordination.  Hence, increased ratings under these 
regulations are not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the right knee 
disability.  The claim is denied. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's August 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification would also apply to the "downstream" issues of 
entitlement to an increased initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
increased evaluation claims, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  As the appeal 
is being denied herein, any such issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of left knee injury is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


